DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Declaration under 37 CFR 1.132 filed 28 January 2021 is insufficient to overcome the rejection of claims 1-24 based upon 35 U.S.C. 103 as set forth in the last Office action because: The Declaration provides opinion evidence only without any factual evidence. Applicant argues that an ordinary artisan would not have been motivated to provide a stretchable portion to the fastener of Wentzel because Wentzel’s various stretchable features provide sufficient elasticity for a snug fit. However, the use of a stretchable outer cover is merely one embodiment disclosed by Wentzel, and does not obviate the use of, or teach away from, a stretchable fastening member. Absorbent articles comprising the combination of a stretchable outer cover and a stretchable fastening member are known in the art, such as prior art of record U.S. Patent Publication 2008/0038507. Providing the fastening member with a stretchable portion further contributes to the fit of the article, and prevents binding of the article at the wearer’s sides.
Applicant further argues that making Wentzel’s fastener stretchable would have rendered the article unsuitable for its intended goal because stretching of the fastener would alter the distance between the hook elements. However, Wentzel discloses a wide range of suitable hook densities, and a small degree of stretchability would not alter the distance between the hook elements to the extent that the hook elements 
Therefore, the Declaration is insufficient to overcome the present rejections.
Response to Arguments
Applicant's arguments filed 28 January 2021 have been fully considered but they are not persuasive.
Applicant argues that an ordinary artisan would not have been motivated to provide a stretchable portion to the fastener of Wentzel because Wentzel’s various stretchable features provide sufficient elasticity for a snug fit. However, the use of a stretchable outer cover is merely one embodiment disclosed by Wentzel, and does not obviate the use of, or teach away from, a stretchable fastening member. Absorbent articles comprising the combination of a stretchable outer cover and a stretchable fastening member are known in the art, such as prior art of record U.S. Patent Publication 2008/0038507. Providing the fastening member with a stretchable portion further contributes to the fit of the article, and prevents binding of the article at the wearer’s sides.
Applicant further argues that making Wentzel’s fastener stretchable would have rendered the article unsuitable for its intended goal because stretching of the fastener .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentzel et al. (2003/0120253) in view of Bosser (2017/0087034).
With respect to claim 1, Wentzel discloses an absorbent article, as shown in figure 1, comprising a layered structure with an absorbent material 3 sandwiched between at least two layers of material 17 and 5. The article further comprises elongate tabs 20, as shown in figure 1, which are attached to the first layer 17 at an attached portion 77, as shown in figure 3. A fastening portion 79 is configured for releasable engagement to a landing zone 23 on the article, as shown in figure 3. The elongate tab 20 is a sheet or laminate that comprises a complete layer of a predetermined material, as disclosed in paragraph [0081]. The attached portion 77 comprises a plurality of surface protrusions 13 which are integrally formed of the predetermined material, as shown in figure 3 and disclosed in paragraph [0081], and comprise a base portion and a head portion, as shown in figure 5A. 
Wentzel discloses all aspects of the claimed invention with the exception of the elongate tab having a stretchable portion, and the predetermined material being deformable by an energy source and the attached portion being attached to the first layer by deformed head portions of the surface protrusions. Wentzel discloses in paragraph [0092] that the elongate tab 20 comprises a flexible material, but remains silent as to the material being stretchable. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the elongate tab of Wentzel with a stretchable portion to achieve the predictable result of a fastening tab that stretches when pulled to create a snug fit around the wearer’s waist.
Wentzel discloses the attached portion (i.e. anchor end 77) can be attached to the first layer 17 by thermal bonding, as described in paragraph [0117], but remains silent as to the head portions of the surface protrusions being deformed by an energy 
With respect to claim 2, Wentzel discloses in paragraph [0095] that the head portions of the surface protrusions are wider than the base portions (i.e. mushroom or flat top prongs).
With respect to claim 3, the head portions of Wentzel, as modified to be deformed by Bosser, are bonded to the material of the first layer 17 of Wentzel, as disclosed in paragraph [0117].
With respect to claim 4, the fastening portion 79 of Wentzel comprises hooks 13/25, as shown in figures 3 and 5B, which are integrally formed of the predetermined material, as disclosed in paragraph [0081].
With respect to claim 5, the elongate tab 20 of Wentzel is fully made of the predetermined material, as shown in figure 3 and disclosed in paragraph [0081].
With respect to claim 6, the predetermined material of Wentzel is a thermoplastic material, as disclosed in paragraph [0100], which is inherently deformable by heat, or alternatively taught by Bosser to be deformable by heat.
With respect to claim 7, Wentzel discloses in paragraph [0063] the first layer 17 is made of a thermoplastic material, polyethylene, but does not disclose that the thermoplastic material of the first layer has a different melting temperature than that of the predetermined material. Bosser teaches making the predetermined material of the surface protrusions of a different thermoplastic material having a different melting point that the material layer to which it is attached, as disclosed in paragraphs [0086] and [0092], to allow the surface protrusions to be deformed and bond to the first layer, as disclosed in paragraph [0103]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the predetermined material of Wentzel from a different thermoplastic material having a different melting temperature than the first layer, as taught by Bosser, to achieve the predictable result of surface projections that can be deformed by heat to bond to the first layer without damaging or melting the material of the first layer.
With respect to claim 8, Wentzel discloses in paragraph [0063] the first layer 17 is made of a thermoplastic material, polyethylene, but does not disclose that the thermoplastic material of the first layer and the predetermined material are incompatible polymer blends. As discussed above, the predetermined material of Wentzel, as modified by Bosser, is different than the material of the first layer. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the predetermined material and the material of the first layer of Wentzel with incompatible polymer blends to achieve the predictable result of materials that have different melting temperatures and therefore are able to perform differently when subjected to heat. 
With respect to claim 9, the elongate tabs 20 of Wentzel, as modified by Bosser, are permanently attached to the first layer 17 of the layered structure. 
With respect to claim 14, the elongate tabs 20 of Wentzel are fastening tabs attached to a first side portion of the layered structure and configured for being fastened to landing zones 23 on a surface of the layered structure, as shown in figure 3.
With respect to claim 15, Wentzel discloses a method of manufacturing an absorbent article, as shown in figure 1, comprising a layered structure with an absorbent material 3 sandwiched between at least two layers of material 17 and 5, and elongate tabs 20. The method comprises providing a first layer 17 and the elongate tabs 20, as shown in figure 1, wherein the elongate tabs 20 are a sheet or laminate, as disclosed in paragraph [0081], which comprises a complete layer of a predetermined material. The elongate tabs 20 comprise a first portion 77, a second portion 79, as a central portion therebetween, as shown in figure 3. A plurality of surface protrusions 13 are integrally formed at least the first portion 77 of the predetermined material, as shown in figure 3 and disclosed in paragraph [0081]. The surface protrusions 13 comprise head portions, as shown in figure 5A. The elongate tabs 20 are positioned with respect to the first layer 17 such that the first portion 77 overlaps with the first layer and the surface protrusions are directed into the first layer, as shown in figure 3. The method further comprises attaching the first portion 77 of each elongate tab 20 to the first layer 17 by an energy source, heat, as disclosed in paragraph [0117]. 
Wentzel discloses all aspects of the claimed invention with the exception of the elongate tab having a stretchable portion, and the predetermined material being deformable by an energy source and the attached portion being attached to the first 
Wentzel discloses the attached portion (i.e. anchor end 77) can be attached to the first layer 17 by thermal bonding, as described in paragraph [0117], but remains silent as to the head portions of the surface protrusions being deformed by an energy source to form the attachment. Bosser discloses an absorbent article having a deformable material comprising head portions 12, as shown in figure 12A, and teaches applying heat to deform the head portions to form an attachment to a fibrous material, as shown in figure 11 and described in paragraph [0154]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the elongate tabs of Wentzel with a deformable material and to attach the attached portion and the first layer by deforming the head portions, as taught by Bosser, to achieve the predictable result of a more secure attachment between the elongate tab and the first layer.
With respect to claim 16, Wentzel discloses in paragraph [0095] that the head portions of the surface protrusions are wider than the base portions (i.e. mushroom or flat top prongs).
With respect to claim 17, the head portions of Wentzel, as modified to be deformed by Bosser, are bonded to the material of the first layer 17 of Wentzel, as disclosed in paragraph [0117].
With respect to claim 18, the second portion 79 of the elongate tab 20 of Wenztel is also made of the predetermined material, as disclosed in paragraph [0092], and surface protrusions 13 are also formed on the second portion 79 forming a fastening portion for releasably engaging a landing zone 23, as shown in figure 3 and disclosed in paragraph [0090].
With respect to claim 19, the elongate tab 20 of Wentzel is fully made of the predetermined material, as shown in figure 3 and disclosed in paragraph [0081].
With respect to claim 20, the predetermined material of Wentzel is a thermoplastic material, as disclosed in paragraph [0100], which is inherently deformable by heat, or alternatively taught by Bosser to be deformable by heat.
With respect to claim 21, Wentzel discloses in paragraph [0063] the first layer 17 is made of a thermoplastic material, polyethylene, but does not disclose that the thermoplastic material of the first layer has a different melting temperature than that of the predetermined material. Bosser teaches making the predetermined material of the surface protrusions of a different thermoplastic material having a different melting point that the material layer to which it is attached, as disclosed in paragraphs [0086] and [0092], to allow the surface protrusions to be deformed and bond to the first layer, as disclosed in paragraph [0103]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the predetermined material of Wentzel from a different thermoplastic material having a 
With respect to claim 22, Wentzel discloses in paragraph [0063] the first layer 17 is made of a thermoplastic material, polyethylene, but does not disclose that the thermoplastic material of the first layer and the predetermined material are incompatible polymer blends. As discussed above, the predetermined material of Wentzel, as modified by Bosser, is different than the material of the first layer. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the predetermined material and the material of the first layer of Wentzel with incompatible polymer blends to achieve the predictable result of materials that have different melting temperatures and therefore are able to perform differently when subjected to heat.
With respect to claim 23, modified Wentzel discloses all aspects of the claimed invention with the exception of the thermoplastic material of the first layer also being deformed by the energy source. Bosser teaches that during the step of applying the energy force, heat, the material of the first layer is also deformed so that the fibers of the material coat the surface protrusions, as disclosed in paragraphs [0132-0134]. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention for the thermoplastic material of the first layer of Wentzel to also be deformed by the energy source, as taught by Bosser, to achieve the predictable result of a more secure attachment between the material and the surface protrusions since the fibers of the material are further bonded to the surface protrusions.

Claims 10-13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentzel et al. (2003/0120253) in view of Bosser (2017/0087034), and further in view of Kawaguchi et al. (6,007,527).
With respect to claims 10-12, Wentzel, as modified by Bosser, discloses all aspects of the claimed invention with the exception of the elongate tab being z-folded and being a disposal tab. Kawaguchi teaches z-folding an elongate tab of an absorbent article, as shown in figure 12A, to allow the elongate tabs to be used as disposal tabs after use of the article, as shown in figure 3. It would therefore have been obvious to one of ordinary skill in the art prior to the effective fling date of the claimed invention to provide the elongate tabs of Wentzel with z-folds to make them disposal tabs, as taught by Kawaguchi, to allow the article to be easily secured for disposal after use.
With respect to claim 13, modified Wentzel discloses all aspects of the claimed invention with the exception of the disposal tab being stretchable or elastic. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the disposal tab of modified Wentzel stretchable or elastic to achieve the predictable result of a tab that has sufficient extensibility to reach around the article and secure it in a folded configuration for disposal.
With respect to claim 24, Wentzel, as modified by Bosser, discloses all aspects of the claimed invention with the exception of the step of folding the elongate tab. Kawaguchi teaches z-folding an elongate tab of an absorbent article, as shown in figure 12A, to allow the elongate tabs to be used as disposal tabs after use of the article, as shown in figure 3. It would therefore have been obvious to one of ordinary skill in the art .
Allowable Subject Matter
Claims 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Wentzel, does not suggest a fastening member that is stretchable by a degree of 50-300%.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/           Primary Examiner, Art Unit 3781